Citation Nr: 0916578	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to June 1946 
with subsequent periods of active and reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO 
denied service connection for PTSD in a rating decision dated 
in July 2002 and continued that denial in a rating decision 
dated in February 2003.  The Veteran's notice of 
disagreement, received at the RO in November 2003, led to 
this appeal.  The Veteran testified before a Decision Review 
Officer at a hearing held at VA facilities in San Antonio, 
Texas, in May 2005.  

In a decision dated in May 2007, the Board denied the claim 
of entitlement to service connection for PTSD, and the 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum 
decision dated in December 2008, the Court vacated the 
Board's May 2007 decision, and remanded the matter to the 
Board.  The case has been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  VA 
medical records include diagnoses of PTSD, and among the 
stressors supporting the diagnosis there is reference to the 
Veteran's report of duties cleaning and repairing ships and 
in that process having to retrieve and handle body parts of 
servicemen who were killed.  He has reported this occurred 
while he was on assignment at the Puget Sound Navy Yard (now 
Puget Sound Naval Shipyard) in Bremerton, Washington, in 
1945.  

The Veteran's service records indicate he was assigned to SRV 
Bremerton on May 2, 1945, where he was "Attached [for] 
21/2 mos.  Gen, duty with test crew.  Tested (repaired & 
damaged ships) for water tight integrity . . . ."  The 
service records further show that on May 2, 1945, the Veteran 
reported to the Ship Repair Training Unit (SHIPREPTRAUNIT), 
PSNY [Puget Sound Navy Yard], Bremerton, Washington, and that 
on July 24, 1945, he was transferred to the Small Craft 
Training Center, Terminal Island, San Pedro, California.  

In a letter dated in October 2002, the Veteran stated it was 
during his assignment at PSNY that he 

was in a work detail or duty detail cleaning out 
parts of the ships that had been hit by suicide 
bombers of the Japanese military.  The duty detail 
consisted of six to eight sailors that helped to 
remove debris from the ship.  This work was done in 
the dock.  This was nasty stressful work; I along 
with the other members the detail would work with a 
special rake to search for human body parts and 
bodies.  We would put what we found into body bags 
and turn these over to the proper department.  This 
was our number one priority [and] afterwards we 
worked several days cleaning up and getting the 
ship ready to be repaired.  To my knowledge I 
worked on three ships doing this same job.  This 
occurred May, June, July, and August 1945.  

The Court has pointed out that VA has not attempted to obtain 
evidence that may corroborate the Veteran's claimed stressor 
and has indicated that such action should include attempting 
to obtain the Veteran's unit records from the Joint Service 
Records Research Center (JSRRC).  The Board will request that 
such action be taken along with any other indicated 
development such as query to the Naval Historical Center 
pertaining to operations involving ship repairs at the Puget 
Sound Navy Yard from May 1945 through July 1945, including 
identification of the ships, the nature of the damage 
suffered, and whether it included casualties, to include from 
attack by kamikaze aircraft.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain evidence that 
corroborates the Veteran's statements that 
while he was at Puget Sound Navy Yard [now 
Puget Sound Naval Shipyard], Bremerton, 
Washington, his work included finding and 
removing body parts from damaged Navy 
ships that were at the shipyard for 
repair.  In this regard, the Veteran's 
service records show that he was assigned 
to the Ship Repair Training Unit 
(SHIPREPTRAUNIT), PSNY [Puget Sound Navy 
Yard], Bremerton, Washington, from 
May 2, 1945, to July 24, 1945.

Action in this regard should include, but 
not be limited to, contacting JSRRC and 
requesting unit records for the Ship 
Repair Training Unit (SHIPREPTRAUNIT), 
PSNY [Puget Sound Navy Yard], Bremerton, 
Washington, encompassing the period from 
May 2, 1945, to July 24, 1945.  

In addition, a request should be made to 
the Naval Historical Center for 
information pertaining to operations 
involving ship repairs at the Puget Sound 
Navy Yard, Bremerton, Washington, from 
May 1945 through July 1945, including 
specific Navy ships that were under repair 
for war damage during this period.  As to 
any specific ship that is identified, 
action should be taken to determine the 
nature of the damage suffered and whether 
it included casualties, to include from 
attack kamikaze aircraft.  

All action to obtain the requested 
evidence should be documented fully in the 
claims file, and all leads as to the 
location of potentially relevant evidence 
should be followed to their logical 
conclusion.  

2.  Obtain and associate with the claims 
file VA medical and any mental health 
clinic records for the Veteran dated from 
March 2005 to the present.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, including a VA 
psychiatric examination and nexus opinion 
if warranted, readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the claim remains denied, issue 
an appropriate supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

